Citation Nr: 1756431	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-25 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1978 to March 1979, January 2006 to March 2006, and from April 2009 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the December 2011 decision, the RO granted service connection for bilateral hearing loss with a noncompensable rating, effective April 5, 2010.  The Veteran filed a notice of disagreement in March 2012 and the RO issued a statement of the case (SOC) in August 2013.  The Veteran filed a timely substantive appeal (VA Form 9) in August 2013 and requested a video hearing before the Board.  

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim for entitlement to an initial compensable rating for bilateral hearing loss.

The Veteran was last afforded a VA examination in order to determine the severity of his hearing loss in May 2015.  In the August 2016 Board hearing, the Veteran reported that his hearing loss has worsened since his last examination.  Based on the Veteran's assertions that his bilateral hearing loss disability has worsened and the fact that the last VA examination regarding this disability was more than two years ago, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current level of impairment of his service-connected bilateral hearing loss.  The claims folder, including a copy of this Remand, is to be provided to the examiner for review.  The examination must include appropriate audiometric and speech discrimination testing of both ears at the applicable frequency levels.

After examining the Veteran and the results of all audiometric testing, the examiner is to provide a discussion that describes the functional effects caused by the Veteran's service-connected hearing loss disability.

A complete rationale is to be given for each opinion expressed with a discussion of the evidence of record and sound medical principles, which can reasonably make clear the medical guidance in the study of this case.

2. After completing the requested action, and any additional development deemed warranted, re-adjudicate the issue of entitlement to an initial compensable rating for bilateral hearing loss.  If the benefits sought on appeal remain adverse, the Veteran and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




